[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Dayton Power & Light Co., Slip Opinion No. 2016-Ohio-3490.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-3490
            IN RE APPLICATION OF DAYTON POWER AND LIGHT COMPANY TO
    ESTABLISH A STANDARD SERVICE OFFER IN THE FORM OF AN ELECTRIC
SECURITY PLAN, ETC.; INDUSTRIAL ENERGY USERS-OHIO ET AL., APPELLANTS
     AND CROSS-APPELLEES;          DAYTON POWER & LIGHT COMPANY ET AL.,
     APPELLEES AND CROSS-APPELLANTS; PUBLIC UTILITIES COMMISSION,
                          APPELLEE AND CROSS-APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as In re Application of Dayton Power & Light Co., Slip Opinion
                                  No. 2016-Ohio-3490.]
Decision of Public Utilities Commission reversed on the authority of In re
        Application of Columbus S. Power Co.
       (No. 2014-1505—Submitted June 14, 2016—Decided June 20, 2016.)
 APPEAL and CROSS-APPEAL from the Public Utilities Commission, Nos. 12-426-
       EL-SSO, 12-427-EL-ATA, 12-428-EL-AAM, 12-429-EL-WVR, and
                                    12-672-EL-RDR.
                                  __________________
                            SUPREME COURT OF OHIO




       {¶ 1} The decision of the Public Utilities Commission is reversed on the
authority of In re Application of Columbus S. Power Co., ___ Ohio St.3d ___, 2016-
Ohio-1608, ___ N.E.3d ___.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
       LANZINGER, J., dissents.
                              _________________
       McNees, Wallace & Nurick, L.L.C., Samuel C. Randazzo, Frank P. Darr,
and Matthew R. Pritchard, for appellant and cross-appellee Industrial Energy
Users-Ohio.
       Bruce J. Weston, Consumers’ Counsel, and Maureen R. Grady and Terry L.
Etter, Assistant Consumers’ Counsel, for appellant and cross-appellee Office of the
Ohio Consumers’ Counsel.
       Michael DeWine, Attorney General, and William L. Wright, Thomas W.
McNamee, and Werner L. Margard III, Assistant Attorneys General, for appellee
and cross-appellee, Public Utilities Commission of Ohio.
       Judi L. Sobecki; Faruki, Ireland & Cox, P.L.L., Charles J. Faruki, Jeffrey S.
Sharkey, and Christopher C. Hollon, for appellee and cross-appellant, Dayton
Power & Light Company.
       Colleen L. Mooney, urging reversal for amicus curiae Ohio Partners for
Affordable Energy.
       Ellis Jacobs, urging reversal for amicus curiae Edgemont Neighborhood
Coalition.
                              _________________




                                         2